The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. 
The applicant argues that the limitation, “…the first fluid stream including between 100 ppm and 5,000 ppm of the one or more peroxides,” is not addressed in the office action.  The examiner disagrees.  The applicant is directed to paragraph 16 of the office action mailed 4/14/2022.  Although the paragraph should have been included in the rejection of claim 2 and was inadvertently omitted, the reasoning clearly applies to the amount of peroxide in the instant claims (including claim 2).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the mixture" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The term “mixture” is used to mean several different steps in the claims.  Therefore “the mixture” is insufficient to prevent confusion as to what mixture is being discussed.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “defines” in claim 2 is used by the claim to mean “make,” or “form”, or “becomes” while the accepted meaning is “the degree of distinctness in an outline of an object.” The term is indefinite because the specification does not clearly redefine the term.  In particular, it is unclear if reconstituted tobacco is formed from the tobacco pulp and the recovered fluid (i.e. the reconstituted tobacco contains peroxides from the recovered fluid) or the contacting of the tobacco pulp with the recovered fluid is considerate to be some sort of defining element in the method of making the reconstituted tobacco.  Because it is unclear how a defining element can be claimed with no concrete steps, the examiner will proceed with the interpretation that reconstituted tobacco is formed from the recovered fluid and the tobacco pulp suspension.  

Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 11 recites the limitation "separating the tobacco pulp suspension into a tobacco pulp mixture and a liquid extract including at least one of the one or more peroxides" in lines 2 and 3.  This appears to broaden claim 2, on which it is dependent.  Claim 2 indicates that a tobacco pulp suspension, composed of at least one recovered fluid and tobacco pulp, “defines the reconsistuted tobacco.”  However, the formation of a liquid extract removed the “recovered fluid” (and it’s “at least one of the one or more peroxides) so that they are no longer part of the reconstituted tobacco that was made in claim 2.  
Claims 12 recites the limitation "a cast sheet including tobacco pulp" in line 2.  This appears to broaden claim 2, on which it is dependent.  Claim 2 indicates that a reconstituted tobacco is already formed and does not indicate that a cast sheet is formed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 3,020,179) in view of Dubelsten et al. (US 5,118,389).
Regarding claims 2 and 3,  Hess discloses the formation of reconstituted tobacco and that, “…darkening can be substantially eliminated by the use of hydrogen peroxide which may be introduced into the process of this invention at any convenient stage…” such as spaying the tobacco sheet or adding hydrogen peroxide directly with the homogenized pulp of treated tobacco (i.e. tobacco slurry).  
Hess does not disclose the recovery of the hydrogen peroxide and its reuse.  However, the recovery of used chemicals and their reuse is notoriously well known in the production of non-woven materials such as paper and reconstituted tobacco and is typically called a liquor.  It should be noted that the methods for paper production and the methods for treatment of reconstituted tobacco are analogous even though they are classified in different areas.  For instance, Dubelsten et al. disclose a two stage pulp bleaching process, also to eliminate darkening, “…having a second stage bleaching step using a high charge of peroxide, followed by a washing stage to recover the residual liquor containing a substantial amount of peroxide. The residual liquor is recycled and used for bleaching in the first stage.” (abstract).  Dubelsten et al. state that two stage processes allow better use of peroxide and provides brightness gains at lower cost.  (col. 2, 45-46).  
It would have been obvious to one of ordinary skill in the art at the time of filing to use the process of Dubelsten et al. to treat the pulp of Hess with hydrogen peroxide to eliminate darkening (i.e. bleaching).  As disclosed by Dubelsten et al. the two stage process recovers the hydrogen peroxide and prevents wasting unused peroxide (col. 1, 14-27). 
Regarding claims 4 and 5, Hess discloses using 30% hydrogen peroxide which corresponds to 300,000 ppm hydrogen peroxide.  
Regarding claims 8 and 9, Dubelsten et al. disclose the addition of make-up liquor (i.e. fluid) containing hydrogen peroxide (col. 3, 58-63).
Regarding claims 6 and 7, as discussed above, the peroxide used by Dubelsten et al. is based on the result effective variable of bleaching and the amount of peroxide can be adjusted by using make-up peroxide.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the % plus or minus of the initial peroxide concentration would also be adjusted due to adjusting the result effective variable of hydrogen peroxide concentration.  In addition, shortening the time in the second stage is discussed by Dubelsten et al. (col. 6, 60--col. 7, line 4) which would increase the amount of peroxide in the recovered liquor going to the first stage. Hess states that, “The quantity of hydrogen peroxide consumed will naturally vary with the darkening propensity of the tobacco used and the degree of lightening to be achieved.” (col. 4, 23-28).  Hess goes on to expressly state, “Simple trials with varying amounts of hydrogen peroxide will indicate the optimum proportion in each case.”  Therefore, the amount (i.e. concentration) of hydrogen peroxide is disclosed as result effective variable for the result of bleaching (i.e. degree of lightening as stated by Hess).  
Regarding claim 10, the residual liquor of Dubelsten et al. is an aqueous solution recovered from a slurry of tobacco pulp.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FELTON/
Primary Examiner, Art Unit 1747